Filed 4/22/22 Miles v. Sedgwick Claims Management Services CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 ANDREW JOHN MILES,                                             B311520

      Plaintiff and Appellant,                                  Los Angeles County
                                                                Super. Ct. No.
      v.                                                        19STCV09427
 SEDGWICK CLAIMS
 MANAGEMENT SERVICES,
 INC., et al.,

      Defendants and Respondents.



       APPEAL from a judgment of the Superior Court of Los
Angeles County, Jon R. Takasugi, Judge. Affirmed.
       Blair & Ramirez, Oscar Ramirez, Matthew P. Blair and
Kirill Lavinski for Plaintiff and Appellant.
       Davis Wright Tremaine, Kelli L. Sager, Dan Laidman and
Sarah Burns for Defendant and Respondent Sedgwick Claims
Management Services, Inc.
      Locke Lord, David A. Solitro and Steven T. Whitmer for
Defendant and Respondent California Insurance Guarantee
Association.
            _______________________________________


                           INTRODUCTION

       This is a defamation action related to a workers’
compensation case. Plaintiff and appellant Andrew John Miles
(plaintiff) is a chiropractor who treated an injured worker.
Defendants and respondents are California Insurance Guarantee
Association (CIGA) and Sedgwick Claims Management Services,
Inc. (Sedgwick) (collectively, defendants), the workers’
compensation insurer1 and third-party claims administrator,
respectively. Plaintiff sued CIGA and Sedgwick for defamation
after Sedgwick sent two letters to the injured worker (as well as
counsel for the worker and for CIGA) falsely stating that plaintiff
had been indicted for fraud or misuse of Medicare, Medi-Cal, or
the workers’ compensation system.
       Defendants admitted the statements about plaintiff’s
indictment were false but asserted the statements were
privileged. Defendants moved for summary judgment under Civil
Code2 section 47, subdivision (c) (section 47(c)), which extends a
conditional privilege against defamation to statements made
without malice on subjects of mutual interest. Here, defendants



1 CIGA is an association created by California law that is responsible
for paying a portion of the insurance claims from companies that have
become insolvent.
2   All undesignated statutory references are to the Civil Code.




                                     2
argued, the letters related to a matter of common interest,
namely, ensuring that medical treatment provided to the injured
worker would be covered under the workers’ compensation
insurance policy. Further, defendants explained, plaintiff’s name
inadvertently appeared in the letters due to a miscommunication
between two Sedgwick employees. In response, plaintiff argued
that the letters did not relate to any common interest because the
senders and recipients were in an adversarial posture and,
further, that Sedgwick’s actions after it was alerted to the error
created a triable issue of material fact as to whether the
employees acted with a reckless disregard of plaintiff’s rights.
      The court agreed with defendants and granted their
motions for summary judgment. We affirm.

       FACTS AND PROCEDURAL BACKGROUND

1.    General Background
       An injured worker (the worker) filed a workers’
compensation claim in April 2015. After the employer’s workers’
compensation carrier became insolvent, CIGA, an association
created under state law, became responsible for paying the
injured worker’s claim. Sedgwick is a third-party claims
administrator for CIGA and handled the worker’s claim. Plaintiff
is a chiropractor who treated the injured worker.
       The worker also initiated litigation in 2015 and was
represented in that litigation by Jacobson & Associates (worker’s
counsel). CIGA was represented in that litigation by Floyd
Skeren Manukian Langevin, LLP (defense counsel).
2.    The Indictment Letter
     Sedgwick claims examiner D. Russ was assigned to handle
the worker’s claim. When she reviewed the claim file, Russ




                                3
spotted two issues that needed to be resolved. First, Russ noted
that plaintiff was identified as the worker’s primary treating
physician. But under Labor Code section 4600, a chiropractor
may only serve as a primary treating physician under limited
circumstances. Accordingly, Russ prepared a computerized diary
entry3 that instructed claims assistant S. Couch to send a letter
(Labor Code letter) to the worker letting him know that plaintiff
could not be his primary treating physician and he should select
a different provider to fill that role. The diary entry specifically
identified plaintiff as the subject of the letter.
       Second, Russ learned that one of the worker’s other medical
providers, Dr. Rosen, was no longer an approved medical provider
for CIGA claims because the Department of Industrial Relations
had included Dr. Rosen on a list of medical providers who had
been indicted for fraud or abuse of Medicare, Medi-Cal, or the
workers’ compensation system. After Russ reviewed the
Department of Industrial Relations website, she created a
computerized diary entry instructing Couch to send several form
letters to the worker, including one notifying the worker of the
indictment issue (indictment letter) and another instructing him
to select a new provider (follow-up letter). Although Russ
intended for the indictment letter to refer to Dr. Rosen, the diary
entry she created did not mention Dr. Rosen by name or
otherwise identify the provider at issue. Dr. Rosen and plaintiff
shared an office suite.
       Couch received the two diary entries created by Russ and
assumed both entries related to plaintiff. Accordingly, she


3 Russ used computerized entries, called “diary entries,” to assign tasks
to a claims assistant for handling.




                                   4
prepared the indictment letter and a follow-up letter (collectively,
the two false letters) stating incorrectly that plaintiff (not Dr.
Rosen) was listed on the website of the Department of Industrial
Relations as a provider who had been indicted for fraud or abuse
of Medicare, Medi-Cal, or the workers’ compensation system and
that the worker would need to choose a new medical provider.
Couch believed the information contained in the two false letters
was correct when she prepared and sent them. Couch sent the
two false letters to the worker with copies to the worker’s
counsel, defense counsel, and plaintiff. Couch also prepared the
Labor Code letter and sent it to the same recipients. All these
letters were dated March 30, 2018.
       Plaintiff received a copy of the indictment letter.4 On
April 10, 2018, plaintiff called Russ to discuss the error in the
indictment letter. Russ and Couch took several actions later that
day to correct the mistake. They attempted to fax plaintiff a
letter of apology, but the fax number they used was incorrect.
Russ also attempted to call worker’s counsel to correct the
information in the two false letters. When Russ was unable to
reach worker’s counsel, she called defense counsel and asked the
firm to convey the correct information to worker’s counsel.
Finally, Russ directed Couch to prepare and send a revised
indictment letter and revised follow-up letter correctly naming
Dr. Rosen as the provider listed on the website of the Department
of Industrial Relations. These letters were dated April 10, 2018.




4Plaintiff testified that he received the indictment letter from the
worker, not Sedgwick.




                                    5
3.    The Complaint
       In March 2019, plaintiff filed the present action against
Sedgwick and CIGA. The complaint contains three causes of
action: defamation, intentional interference with prospective
business relations, and negligent interference with prospective
business relations.5
       Regarding the defamation claim, plaintiff generally alleged
that prior to April 2018, he enjoyed a “very good professional
reputation” that allowed him to establish “numerous financially
rewarding relationships with patients, attorneys, and other
medical professionals.” But, he alleged, Sedgwick sent the
indictment letter to “several” of his patients6 and the content of
the indictment letter was subsequently disseminated to many
members of the community including patients, attorneys, and
other medical professionals. Consequently, those lucrative
relationships soured, and his practice experienced a significant
drop in patients. He claimed Sedgwick “tarnished and


5 Because plaintiff has not addressed the court’s summary adjudication
of the second and third causes of action, he has forfeited those issues
on appeal. (See, e.g., Tiernan v. Trustees of Cal. State University &
Colleges (1982) 33 Cal.3d 211, 216, fn. 4 [issue not raised on appeal
deemed forfeited or waived]; Wall Street Network, Ltd. v. New York
Times Co. (2008) 164 Cal.App.4th 1171, 1177–1178 [“[g]enerally,
appellants forfeit or abandon contentions of error regarding the
dismissal of a cause of action by failing to raise or address the
contentions in their briefs on appeal”]; Paulus v. Bob Lynch Ford, Inc.
(2006) 139 Cal.App.4th 659, 685 [“[c]ourts will ordinarily treat the
appellant’s failure to raise an issue in his or her opening brief as a
waiver of that challenge”].)
6 Plaintiff later testified that the only person he knew received the
indictment letter was the worker.




                                    6
irreversibly damaged [his] reputation as a result of its
maliciously made false statements.”
       Plaintiff identified as false Sedgwick’s statement in the two
false letters that plaintiff was listed on the Department of
Industrial Relations website as a provider who had been
criminally indicted for fraud or abuse of Medicare, Medi-Cal, or
the workers’ compensation system. He further asserted that
Sedgwick was acting as an agent of CIGA when it made the false
statements and that the statements were not privileged. Finally,
he contended that defendants made the false statements knowing
that no investigation supported the statements and therefore the
statements were so knowingly reckless as to be malicious.
Plaintiff sought general, special, and punitive damages.
4.    Summary Judgment
      4.1.   Defendants’ Arguments
       Both Sedgwick and CIGA filed motions for summary
judgment and/or summary adjudication of each of plaintiff’s three
causes of action. Defendants conceded the statements at issue
were false but asserted three affirmative defenses: the litigation
privilege (§ 47, subd. (b)), the common-interest privilege (section
47(c)), and the limited liability provided to CIGA and its agents
under Insurance Code sections 1063.12 and 1063.2.7




7Because we resolve this matter on the basis of the common interest
privilege, we do not discuss either the parties’ or the court’s analysis
regarding defendants’ other defenses.




                                    7
       With respect to the common-interest privilege,8 defendants
argued that the communication was privileged because the
drafter and recipients of the letters shared a common interest in
the worker’s claim and in the insurance eligibility of the medical
providers and treatment the worker received. As for malice,
defendants explained the false statements were inadvertent and
therefore not malicious. Specifically, the two false letters were
prepared by Couch at Russ’s direction. Russ had intended for the
letters to refer to Dr. Rosen, not plaintiff. But the computerized
diary entry directing Couch to prepare the letters did not identify
Dr. Rosen. Consequently, Couch had assumed the entry related
to plaintiff because Russ had instructed her to send the Labor
Code letter regarding plaintiff at the same time.
      4.2.   Plaintiff’s Arguments
       In opposition to the motions for summary judgment and/or
adjudication, plaintiff argued the common-interest privilege did
not apply. First, plaintiff contended that the parties to the letter
did not have any mutual interest. He argued defendants had not
shown any evidence of a contractual relationship between
themselves and either plaintiff or the worker. Further, plaintiff
urged, Sedgwick and the worker did not share a mutual interest
because they were in an adversarial relationship. Moreover, the
parties had no common interest in false information about
plaintiff. Finally, and in any event, plaintiff asserted that the
privilege did not apply because the statements were made
maliciously or in reckless disregard of plaintiff’s rights.



8 Section 47(c) extends a conditional privilege against defamation to
statements made without malice on subjects of mutual interest.




                                   8
      4.3.   Ruling
       After noting that the statements at issue were
undisputedly false, the court considered whether the parties to
the letters—CIGA, Sedgwick, the worker, worker’s counsel, and
defense counsel—shared a mutual interest. The court found that
the letters concerned a business relationship. CIGA, and
Sedgwick as its agent, were obligated to reimburse the worker for
medical treatment covered under the workers’ compensation
policy at issue. And the purpose of the indictment letter and
follow-up letter was to ensure that plaintiff continued to receive
care from medical providers approved by CIGA so that the care
would be covered under the insurance policy. In sum, the
communications from CIGA, by Sedgwick as its agent, to the
worker and worker’s counsel furthered the mutual interest of all
parties regarding covered medical claims.
       As to malice, the court noted that plaintiff relied on three
actions (or inactions) by Sedgwick to establish a triable issue of
material fact regarding defendants’ intent: Couch did not
independently confirm whether plaintiff was on the Department
of Industrial Relations’ website; Sedgwick did not send a
retraction letter to the recipients of the two false letters clarifying
that plaintiff was not on the indictment list; and it was disputed
whether Sedgwick sent an apology letter to plaintiff. The court
found that plaintiffs’ evidence did not establish a triable issue
concerning malice and, instead, the evidence demonstrated
Sedgwick’s employees were, at worst, negligent in generating the
two false letters and in failing to adequately correct the
misstatements contained therein. Because negligent conduct does
not support an inference of malice, defendants were entitled to a
judgment in their favor.




                                  9
5.    Entry of Judgment and Appeal
     The court entered a judgment in favor of defendants on
January 8, 2021. Plaintiff timely appeals.

                          DISCUSSION

      Plaintiff contends summary judgment was inappropriate
because he demonstrated triable issues of material fact regarding
the common-interest privilege, specifically the absence of a
mutual interest and the existence of malice. We address these
issues in turn.
1.    Scope and Standard of Review
      The standard of review is well established. “The purpose of
the law of summary judgment is to provide courts with a
mechanism to cut through the parties’ pleadings in order to
determine whether, despite their allegations, trial is in fact
necessary to resolve their dispute.” (Aguilar v. Atlantic Richfield
Co. (2001) 25 Cal.4th 826, 843.) The moving party “bears the
burden of persuasion that there is no triable issue of material fact
and that he is entitled to judgment as a matter of law.” (Id. at
p. 850; Code Civ. Proc., § 437c, subd. (c).) The pleadings
determine the issues to be addressed by a summary judgment
motion. (Metromedia, Inc. v. City of San Diego (1980) 26 Cal.3d
848, 885, reversed on other grounds by Metromedia, Inc. v. City of
San Diego (1981) 453 U.S. 490; Nieto v. Blue Shield of California
Life & Health Ins. Co. (2010) 181 Cal.App.4th 60, 74.)
      On appeal from a summary judgment, we review the record
de novo and independently determine whether triable issues of
material fact exist. (Saelzler v. Advanced Group 400 (2001) 25
Cal.4th 763, 767; Guz v. Bechtel National, Inc. (2000) 24 Cal.4th
317, 334.) We resolve any evidentiary doubts or ambiguities in




                                10
favor of the party opposing summary judgment. (Saelzler, at
p. 768.) “In performing an independent review of the granting of
summary judgment, we conduct the same procedure employed by
the trial court. We examine (1) the pleadings to determine the
elements of the claim, (2) the motion to determine if it establishes
facts justifying judgment in the moving party’s favor, and (3) the
opposition—assuming movant has met its initial burden—to
‘decide whether the opposing party has demonstrated the
existence of a triable, material fact issue.’ ” (Oakland Raiders v.
National Football League (2005) 131 Cal.App.4th 621, 630.) “We
need not defer to the trial court and are not bound by the reasons
in its summary judgment ruling; we review the ruling of the trial
court, not its rationale.” (Ibid.)
       The appellant has the burden to show error, even if the
appellant did not bear the burden in the trial court, and “ ‘to
point out the triable issues the appellant claims are present by
citation to the record and any supporting authority.’ ” (Claudio v.
Regents of the University of California (2005) 134 Cal.App.4th
224, 230.) Further, “an appellant must present argument and
authorities on each point to which error is asserted or else the
issue is waived.” (Kurinij v. Hanna & Morton (1997) 55
Cal.App.4th 853, 867.) Matters not properly raised or that lack
adequate legal discussion will be deemed forfeited. (Keyes v.
Bowen (2010) 189 Cal.App.4th 647, 655–656.)
2.    The court properly granted summary judgment
      because Sedgwick’s false statements are protected
      under the common-interest privilege.
      2.1.   General Principles
       “The tort of defamation ‘involves (a) a publication that is
(b) false, (c) defamatory, and (d) unprivileged, and that (e) has a




                                 11
natural tendency to injure or that causes special damage.’
[Citation.]” (Taus v. Loftus (2007) 40 Cal.4th 683, 720 (Taus).)
Section 47(c)9 “ ‘extends a conditional privilege against
defamation to statements made without malice on subjects of
mutual interests. [Citation.]’ ” (Hui v. Sturbaum (2014) 222
Cal.App.4th 1109, 1118 (Hui).) The existence of the privilege is
ordinarily a question of law for the court. (Id., p. 1119.)
      2.2.   Mutual Interest
       The common-interest privilege is “ ‘ “recognized where the
communicator and the recipient have a common interest and the
communication is of a kind reasonably calculated to protect or
further that interest.” [Citation.] The “interest” must be
something other than mere general or idle curiosity, such as
where the parties to the communication share a contractual,
business or similar relationship or the defendant is protecting his
own pecuniary interest. [Citation.] Rather, it is restricted to
“proprietary or narrow private interests.” [Citations.]’ [Citation.]
‘ “One authority explains the statutory interest as follows: (1) The
‘interest’ applies to a defendant who ‘is protecting his own
pecuniary or proprietary interest[,]’ (2) The required ‘relation’
between the parties to the communication is a contractual,
business or similar relationship[,] … (3) The ‘request’ referred to



9 As pertinent here, the statute provides, “A privileged publication or
broadcast is one made: [¶] … [¶] (c) [i]n a communication, without
malice, to a person interested therein, (1) by one who is also interested,
or (2) by one who stands in such a relation to the person interested as
to afford a reasonable ground for supposing the motive for the
communication to be innocent, or (3) who is requested by the person
interested to give the information. …”




                                   12
must have been in the course of a business or professional
relationship. [Citation].” [Citation.]’ [Citation.] … ‘ “The existence
of the privilege is ordinarily a question of law for the court.
[Citation.]” ’ [Citation.]” (Hui, supra, 222 Cal.App.4th at
pp. 1118–1119.)
       Plaintiff argues the common-interest privilege does not
apply because there is no evidence that CIGA and Sedgwick, on
one hand, and the worker and worker’s counsel, on the other
hand, have a contractual relationship. Further, plaintiff urges, it
cannot be said that Sedgwick and the worker and worker’s
counsel have a business relationship because the relationship is
“adversarial.” The court found that a business relationship
existed, and we agree. CIGA, standing in the shoes of the
worker’s compensation insurer, was obligated to pay for medical
treatment covered under the workers’ compensation policy.
Sedgwick administered the worker’s claim. And the two false
letters from Sedgwick to the worker and worker’s counsel were
designed to ensure that the worker obtained medical treatment
from providers approved by CIGA. As the trial court observed, if
the relationship between these parties is not considered a
business relationship, “it would be difficult to discern what other
kind of relationship they do have.”
       Plaintiff apparently believes that the pendency of litigation
renders all aspects of the relationship here to be adversarial—
and therefore outside the scope of the common-interest privilege.
First, although the record indicates litigation was pending, the
nature of the litigation is unclear. Indeed, we do not know
whether either CIGA or Sedgwick was sued directly by the
worker or whether the litigation was initiated against the former,
now-defunct, workers’ compensation insurer. Second, and in any




                                 13
event, we are unpersuaded by plaintiff’s contention that a
business relationship could not exist because litigation was
pending. With respect to the two false letters, Sedgwick, as
CIGA’s agent, was attempting to assist the worker in obtaining
medical care that would be covered under the applicable policy.
On that issue, all parties to the letter were both interested and
aligned and the communication, though inaccurate, was designed
to further that interest.
       In strikingly similar circumstances, another court of appeal
concluded that a common interest existed for purposes of
section 47(c). In Hui, supra, a chiropractor (Hui) sued an
insurance company claims investigator for defamation. The
investigator had reviewed a claim file and discovered that the
claimants’ attorney, Kim, was being investigated regarding
fraudulent claims practices. Kim frequently referred patients to
Hui. The investigator also learned that Hui had prior license
suspensions and one license revocation resulting from allegations
of sexual misconduct. She also suspected Hui of improper billing
practices in the claim at issue. The investigator shared this
information about Hui with Kim’s assistant during a
conversation in which the assistant was attempting to settle the
claim. (Hui, supra, 222 Cal.App.4th at pp. 1112–1113.)
       The investigator filed a motion under Code of Civil
Procedure section 425.16, asserting that her statements to the
attorney’s assistant fell within the common-interest privilege. In
opposition, Hui argued that the investigator and her employer,
the insurance company, did not have a mutual interest with the
attorney concerning Hui because the attorney would not be
interested in allegations of sexual misconduct or in assertions
that they should avoid doing business with Hui. (Hui, supra, 222




                                14
Cal.App.4th at p. 1115.) The trial court and the court of appeal
disagreed with Hui and concluded the claimants’ attorney and
the insurance company for whom the investigator worked shared
a common interest. Specifically, the reviewing court noted that
the insurer and the attorney shared a common interest in
pursuing legitimate claims and it was, therefore, important for
the claims investigator to share information about possible
misconduct by a medical provider used by the attorney’s clients.
(Id., at pp. 1119–1120.) The investigator’s actions also furthered
the insurer’s pecuniary interest in settling meritorious claims.
(Ibid.)
       The same is true here. As noted, CIGA, Sedgwick as its
agent, the worker, and worker’s counsel all shared a common
interest in the worker’s legitimate claim and in ensuring the
worker obtained treatment from approved medical providers.
       Plaintiff argues, however, that Hui is distinguishable. He
asserts that in Hui, the relationship between the claims
investigator and the lawyer’s assistant “was not purely
adversarial” because the claims investigator had a direct and
immediate concern in protecting the insurer’s interest in settling
meritorious claims and the lawyer directed his assistant to call
the investigator to settle a claim. We are unpersuaded. In Hui, as
in the present case, the parties to the communication were
mutually concerned with legitimate, covered claims and mutually
interested in avoiding potentially fraudulent conduct.
       In short, we conclude the sender and recipients of the two
false letters shared a common interest within the meaning of
section 47(c). Plaintiff failed to create a dispute of fact on that
issue.




                                15
      2.3.   Malice
       As noted, the common interest privilege applies only if the
communication was made without malice. (Section 47(c).) “ ‘ “The
malice necessary to defeat a qualified privilege is ‘actual malice’
which is established by a showing that the publication was
motivated by hatred or ill will towards the plaintiff or by a
showing that the defendant lacked reasonable grounds for belief
in the truth of the publication and therefore acted in reckless
disregard of the plaintiff’s rights [citations].” ’ ” (Taus, supra,
40 Cal.4th at p. 721; Noel v. River Hills Wilsons, Inc. (2003) 113
Cal.App.4th 1363, 1370.) The defendant generally bears the
initial burden of establishing that the statement in question was
made on a privileged occasion, and thereafter the burden shifts to
the plaintiff to establish that the statement was made with
malice. (Noel, at p. 1370.)
       Plaintiff does not contend that CIGA, Sedgwick, or
Sedgwick’s employees acted with ill will or hatred. Instead, he
asserts that “Sedgwick’s actions both before and after sending the
[indictment] letter demonstrate malice[.]” A showing of malice
may be based on direct or circumstantial evidence. “A defamation
plaintiff may rely on inferences drawn from circumstantial
evidence to show actual malice. [Citation.] ‘A failure to
investigate [fn. omitted] [citation], anger and hostility toward the
plaintiff [citation], reliance upon sources known to be unreliable
[citations], or known to be biased against the plaintiff
[citations]—such factors may, in an appropriate case, indicate
that the publisher himself had serious doubts regarding the truth
of his publication.’ ” (Christian Research Institute v. Alnor (2007)
148 Cal.App.4th 71, 84–85.) But “ ‘[t]he failure to conduct a
thorough and objective investigation, standing alone, does not




                                16
prove actual malice, nor even necessarily raise a triable issue of
fact on that controversy.’ (Reader’s Digest Assn. v. Superior Court
(1984) 37 Cal.3d 244, 258.) The purposeful avoidance of the truth
is, however, another matter. ‘ “[I]naction,” i.e., failure to
investigate, which “was a product of a deliberate decision not to
acquire knowledge of facts that might confirm the probable
falsity of [the subject] charges” will support a finding of actual
malice.’ (Antonovich v. Superior Court (1991) 234 Cal.App.3d
1041, 1048.)” (King v. U.S. Bank National Assn. (2020) 53
Cal.App.5th 675, 702–703.)
       The direct evidence—declarations from Russ and Couch—
indicates that the defamatory statements regarding plaintiff
contained in the indictment letter and the follow-up letter were
accidental and, at worst, negligent. As noted, claims examiner
Russ made several diary entries on March 31, 2018, relating to
the worker’s claim. One entry instructed Couch to send the Labor
Code letter to the worker letting him know that plaintiff could
not be his primary treating physician. That diary entry
specifically identified plaintiff as the subject of the letter. The
other entry instructed Couch to send several form letters to the
worker, including one notifying the worker of the indictment
issue and another instructing him to select a new provider.
Although Russ intended for the indictment letter to refer to
Dr. Rosen, the diary entry she created did not mention Dr. Rosen
by name or otherwise identify the provider at issue. Couch
received the two diary entries created by Russ at the same time
and assumed both entries related to plaintiff. This evidence does
not support a reasonable inference that Russ, Couch, or Sedgwick
acted willfully or in reckless disregard of plaintiff’s rights.
Sedgwick’s employees simply made a mistake.




                                17
       Plaintiff relies on circumstantial evidence, mainly
Sedgwick’s actions after it became aware of its mistake, in an
effort to create a dispute of material fact regarding malice.
Primarily, plaintiff asserts that Sedgwick’s attempts to correct its
mistake after the fact were inadequate. As noted, Russ and
Couch attempted to fax plaintiff a letter of apology, but the fax
number they used was incorrect. Russ also attempted to call
worker’s counsel to correct the information in the two false
letters. When Russ was unable to reach worker’s counsel, she
called defense counsel and asked the firm to convey the correct
information to worker’s counsel. Finally, Russ directed Couch to
prepare and send a revised indictment letter and revised follow-
up letter correctly naming Dr. Rosen as the provider listed on the
website of the Department of Industrial Relations. These letters
were dated April 10, 2018, the same day plaintiff called Russ to
object to the letter’s content.
       Plaintiff suggests that a reasonable jury could find that
Sedgwick acted with malice because Couch did not check the
website of the Department of Industrial Relations to confirm that
plaintiff was listed and she included a list of medical providers,
not including plaintiff, with the indictment letter. In addition,
Sedgwick did not send a retraction by fax or mail to the recipients
of the two false letters. We disagree. As we have said, a negligent
failure to inquire as to the truth of a statement is not, standing
alone, sufficient to create a triable issue regarding malice.
Something more is required, such as the willful avoidance of the
truth. Plaintiff’s evidence does not reasonably support such an
inference.
       Plaintiff also notes that on March 13, 2018, and again on
March 23, 2018, Sedgwick responded to payment requests from




                                18
other providers by stating that CIGA was no longer in charge of
the file. Whatever the reason for Sedgwick’s response to those
other providers, we are unable to see any reasonable inference of
malice with regard to plaintiff.
       Finally, plaintiff attempts to suggest that Russ did not call
defense counsel on April 10, 2018 to correct the two false letters,
as she stated. He notes that on May 15, 2018, Russ received an
email from a partner at defense counsel’s office stating
incorrectly that plaintiff could not be the worker’s primary
treating doctor due to his indictment. He then asserts that
because Russ took no action to correct the assertion in the email,
“[t]his raises a triable issue of fact as to whether Sedgwick ever
informed [defense counsel], in the first place, that [plaintiff] was
not on the indicted list.” Plaintiff fails to mention, however, that
the partner from defense counsel’s office provided a declaration
confirming that Russ called on April 10, 2018 and relayed the
corrected information. Given the direct evidence from both Russ
and the attorney, the attenuated inference advanced by plaintiff
does not create a dispute of fact as to malice.
       Accordingly, plaintiff failed to create a triable issue of
material fact sufficient to withstand summary judgment.




                                 19
                           DISPOSITION

      The judgment is affirmed. Respondents Sedgwick Claims
Management Services, Inc. and California Insurance Guarantee
Association shall recover their costs on appeal.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                LAVIN, Acting P. J.
WE CONCUR:



      EGERTON, J.



      KIM, J.*




* Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   20